DETAILED ACTION
Status of the Application 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
The Examiner further acknowledges the following:
Claims 1-2 are pending and under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20110133194-see IDS filed 09/14/2020, English translation attached). 
Claim 1 is to a topical cosmetic composition for topical use for improving symptoms of atopic dermatitis, the composition comprising as active components: a high molecular weight poly-gamma-glutamic acid; and a low molecular weight poly-gamma-glutamic acid; wherein the high molecular weight poly-gamma-glutamic acid has a molecular weight of 2,000 to 2,500 kDa, the low molecular weight poly-gamma-glutamic acid has a molecular weight of 1 to 1.5 kDa, the high molecular weight poly-gamma-glutamic acid is contained in an amount of 0.01 to 0.5 wt.% with respect to the total weight of the composition, and the low molecular weight poly-gamma-glutamic acid is contained in an amount of 0.01 to 2.5 wt.% with respect to the total weight of the topical cosmetic composition, wherein the topical cosmetic composition is formulated for topical administration to the skin. 
th paragraph. Furthermore, Kim suggests that polygamma glutamic acid can be used as a moisturizer or cosmetic, see page 3 3rd paragraph.
Kim et al. teach compositions which are suitable to be applied topically. Although Kim does not expressly teach the recitation in claim 1 “for improving symptoms of atopic dermatitis” it is noted that the recitation “for topical use of improving symptoms of atopic dermatitis is an intended use of the claimed composition which holds little patentable weight per MPEP 2111.02. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in 
With regards to the amount of the high and low molecular weight polygamma glutamic acid, the molecular weight range and the ratio of each, Kim teaches overlapping ranges. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
The prior art discloses the individual elements of applicant's claimed combination but does not appear to disclose their combination in an anticipatory fashion in light of the overlapping ranges. Nevertheless, it would have been obvious to have made this combination because MPEP 2144.05 discloses that a prima facie case of obviousness exists when there is overlapping ranges. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). 
Response to Remarks
Applicants argue that Kim is directed to compositions for the oral cavity (abstract). Kim is entirely focused on oral care formulations whose beneficial effect is achieved only in the oral cavity. Kim does not provide or suggest a topical cosmetic composition applied to the skin. Applicants argue that there is no disclosure in Kim that prompts a person of 
Examiner respectfully disagrees and notes that while Kim does teach compositions for treatment of the oral cavity, in the alternative embodiments Kim does at least teach and suggest for topical cosmetic use as the formulations can be administered topically or transdermally. Kim suggests that polyglutamic acid finds use in the art in cosmetics and as a moisturizer. The composition of Kim et al. is able to be administered topically or transdermally and thus is capable of being formulated for topical administration to the skin as a topical cosmetic, see page 3, 7th paragraph. Furthermore, Kim suggests that polygamma glutamic acid can be used as a moisturizer or cosmetic, see page 3 3rd paragraph. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  Although Kim does not expressly teach the recitation in claim 1 “for improving symptoms of atopic dermatitis” it is noted that the recitation “for topical administration to the skin for improving symptoms of atopic dermatitis is an intended use of the claimed composition which holds little patentable weight per MPEP 2111.02. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the 
Applicants argue that Kim fails to direct a person of ordinary skill in the art to optimal high and lower molecular weights of polygamma glutamic acid which are effective in topical cosmetic formulations. Though Kim discloses a broad range the reference does not provide any indication that the application of polygamma glutamic acid at a site other than the oral mucosa. 
	Examiner respectfully submits that the amount of the low molecular weight poly gamma glutamic acid in Kim can range from 1 to 3kDa while the high can range from 100 to 10,000kDa (see abstract and page 2). Although these ranges are broader than what is claimed, these ranges overlap the claimed ranges and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Examiner notes that Kim expressly teaches that the polyglutamic acid compositions can in the alternative be formulated for transdermal or topical use thus Kim provides a suggestion that the composition can be used topically and transdermally in the alternative to the oral mucosa, see page 3. Furthermore, Kim suggests that polygamma glutamic acid can be used as a moisturizer or cosmetic, see page 3 3rd paragraph.
Applicants argue that a person of ordinary skill in the art understands that the toothpaste formulation optimized for oral administration to the oral mucosa differs from topical cosmetic formulations. The examples of Kim are directed to toothpastes and there 
	Examiner respectfully disagrees that Kim can only teach oral toothpaste formulations. Although topical and transdermal are not exemplified in Kim, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  Kim expressly teaches that that composition could be applied topically or transermally thus there is suggestion that the polyglutamic acid formulations would work topically. Kim teaches: 
In addition, the parenteral administration agent may be, for example, formulations such as injections, drops, ointments, lotions, gels, creams, sprays, suspensions, emulsions, suppositories, and patches, but are not limited thereto. no. For example, the pharmaceutical composition may be administered orally, parenteral, rectal, topical, transdermal, intravenous, intramuscular, intraperitoneal, subcutaneous, and the like.

Applicants argue that the examples of the instant specification demonstrate that the claimed poly gamma glutamic acids of high and low molecular weights claimed advantageously decrease symptoms experienced by individuals with atopic dermatitis as both intensity and frequency of itching is reduced by more than two fold. Kim is silent to such effect and does not provide evidence that a topical cosmetic formulated for administration to the skin would achieve the beneficial effects. 
	Examiner respectfully submits that the Applicants appear to be arguing that the prior art does not teach the method for treating atopic dermatitis of the skin, whereas the In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). The examiner brings to applicant's attention that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). 

Conclusion
Currently, all claims are rejected and no claims are allowed.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619